DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20, pending under this Office action, are subject to the following restriction election.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 15-20 are drawn to method and non-transitory computer readable storage medium with claimed method of (and similarly the medium comprising a plurality of instructions in which the instructions executable by a processor to perform similar steps of) obtaining, by a processor, target object data formatted based on a first format, the target object data comprising a plurality of element resources for a three dimensional model, the first format being a file format for transmission of three-dimensional model data; obtaining, by the processor, configuration information associated with the target object data; generating, by the processor, a data packet of a second format based on the target object data and the configuration information; and providing, by the processor, the data packet to a terminal device.. This invention is classified as CPC H04L 65/601, H04L 65/602, H04L 65/604, H04L 12/40071, H04L 29/06176, G06F 16/00, G06F 16/40, G06F 16/50, and H04N 21/235 for example.
II. Claims 8-14 are drawn to a method, the method of drawing, by a terminal device, a first image layer corresponding to an application program; calling, by the terminal device, a first data packet concurrent with execution of a running instruction of drawing, by the terminal device, concurrent with execution of the application program and drawing of the first image layer corresponding to the application program, a second image layer comprising a target object based on the first data packet and a preset display attribute, the preset display attribute positioned in the second image layer separate from the target object in the second image layer; rendering, by the terminal device, image data comprising the first image layer and the second image layer, the second image layer covering the first image layer; detecting, by the terminal device, a first operation event for the target object; and executing, by the terminal device, a first operation instruction included in the first data packet to cause the target object to move. This invention is classified as CPC G06T 11/00, G06T 13/00, G06T 13/40, G06T 15/00, and G06T 19/00 for example.
The inventions are independent or distinct, each from the other because: Inventions I and II are directed to related process of processing data related to target object. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, Invention I are method/medium of obtaining target object data and associated configuration information where such obtained data/information will be used in generating a data packet in certain format for transmission of such generated data packet at particular device while Invention II is a method of drawing/rendering of 
Stated differently, Invention I is directed to data acquisition, data processing, data generation, and data transfer/communication (actual acquisition and processing of involved data to generate data packet to be used for particular device) while Invention II is directed to graphics process of rendering/drawing of content utilizing data involved and further manipulation of the content utilizing processed data (the particular device performing dedicated processes such as rendering by utilizing obtained data packet). 
Therefore, the related inventions as claimed are distinct because (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
A telephone call was made to Brandon Nykiel (Reg No. 62,972) on 5 February 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
During the interview on 5 February 2021, discussion took place regarding election/restriction issue of the claims 1-20. The examiner noted that claims 1-7 and 15-20 are directed to concept of data acquisition, process, generation, and communication where the claims 8-14 are directed to graphics processing of drawing or rendering of involved data. The examiner recommended applicant's representative to contact client to perform election over the phone such that compact prosecution can be performed. The applicant's representative noted that the applicant's representative will contact the client to see how the client wishes to proceed. On February 22nd 2021, the applicant's representative noted that the client requested the examiner to send election/restriction requirement so that the client can review and provide appropriate response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAE WON YOON/Primary Examiner, Art Unit 2612